Third District Court of Appeal
                               State of Florida

                         Opinion filed June 22, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1864
                      Lower Tribunal No. 13-126 SP
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

Millennium Radiology, LLC, d/b/a Millennium Open MRI, etc.,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Natalie
Moore, Judge.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Marks
& Fleischer, P.A., and Gary Marks (Fort Lauderdale), for appellee.


Before EMAS, LOGUE and GORDO, JJ.

     PER CURIAM.
     We reverse and remand, consistent with our recent decisions in United

Automobile Insurance Co. v. Millennium Radiology, LLC, No. 3D21-2094

(Fla. 3d DCA June 15, 2022); United Automobile Insurance Co. v. Millennium

Radiology, LLC, 47 Fla. L. Weekly D807, 2022 WL 1020116 (Fla. 3d DCA

Apr. 6, 2022); United Automobile Insurance Co. v. Millennium Radiology,

LLC, 47 Fla. L. Weekly D806, 2022 WL 1020096 (Fla. 3d DCA Apr. 6, 2022);

United Automobile Insurance Co. v. Millennium Radiology, LLC, 47 Fla. L.

Weekly D780, 2022 WL 945466 (Fla. 3d DCA Mar. 30, 2022); United

Automobile Insurance Co. v. Millennium Radiology, LLC, 47 Fla. L. Weekly

D698, 2022 WL 852537 (Fla. 3d DCA Mar. 23, 2022); United Automobile

Insurance Co. v. Millennium Radiology, LLC, 335 So. 3d 1270 (Fla. 3d DCA

2022); United Automobile Insurance Co. v. Millennium Radiology, LLC, 47

Fla. L. Weekly D661, 2022 WL 790332 (Fla. 3d DCA Mar. 16, 2022); United

Automobile Insurance Co. v. Millennium Radiology, LLC, 47 Fla. L. Weekly

D661, 2022 WL 790312 (Fla. 3d DCA Mar. 16, 2022); United Automobile

Insurance Co. v. Millennium Radiology, LLC, 47 Fla. L. Weekly D661, 2022

WL 790309 (Fla. 3d DCA Mar. 16, 2022); United Automobile Insurance Co.

v. Millennium Radiology, LLC, 47 Fla. L. Weekly D661, 2022 WL 790275

(Fla. 3d DCA Mar. 16, 2022); United Automobile Insurance Co. v. Millennium

Radiology, LLC, 47 Fla. L. Weekly D661, 2022 WL 790299 (Fla. 3d DCA



                                    2
Mar. 16, 2022); United Automobile Insurance Co. v. Millennium Radiology,

LLC, 47 Fla. L. Weekly D660, 2022 WL 790411 (Fla. 3d DCA Mar. 16, 2022);

United Automobile Insurance Co. v. Millennium Radiology, LLC, 47 Fla. L.

Weekly D660, 2022 WL 790322 (Fla. 3d DCA Mar. 16, 2022); United

Automobile Insurance Co. v. Millennium Radiology, LLC, 47 Fla. L. Weekly

D660, 2022 WL 790452 (Fla. 3d DCA Mar. 16, 2022); United Automobile

Insurance Co. v. Millennium Radiology, LLC, 47 Fla. L. Weekly D656, 2022

WL 790329 (Fla. 3d DCA Mar. 16, 2022); United Automobile Insurance Co.

v. Millennium Radiology, LLC, 47 Fla. L. Weekly D656, 2022 WL 790303

(Fla. 3d DCA Mar. 16, 2022); United Automobile Insurance Co. v. Millennium

Radiology, LLC, 47 Fla. L. Weekly D595, 2022 WL 697029 (Fla. 3d DCA

Mar. 9, 2022); United Automobile Insurance Co. v. Millennium Radiology,

LLC, 47 Fla. L. Weekly D591, 2022 WL 697387 (Fla. 3d DCA Mar. 9, 2022);

United Automobile Insurance Co. v. Millennium Radiology, LLC, 47 Fla. L.

Weekly D501, 2022 WL 532751 (Fla. 3d DCA Feb. 23, 2022); United

Automobile Insurance Co. v. Best American Diagnostic Center, 47 Fla. L.

Weekly D501, 2022 WL 532752 (Fla. 3d DCA Feb. 23, 2022); United

Automobile Insurance Co. v. Millennium Radiology, LLC, 47 Fla. L. Weekly

D429, 2022 WL 468152 (Fla. 3d DCA Feb. 16, 2022); United Automobile

Insurance Co. v. Millennium Radiology, LLC, 47 Fla. L. Weekly D428, 2022



                                    3
WL 468118 (Fla. 3d DCA Feb. 16, 2022); United Automobile Insurance Co.

v. Millennium Radiology, LLC, 47 Fla. L. Weekly D175, 2022 WL 107604 at

*3 (Fla. 3d DCA Jan. 12, 2022) (“The real party in interest is Millennium as

an assignee, not Millennium in its individual capacity as the provider of the

medical services for each insured. Millennium's ‘identity’ is not the same in

each of these cases against United Auto; Millennium draws its identity from

its assignor from case to case. The identity element of collateral estoppel,

therefore, is not satisfied.”) (internal citations omitted).




                                         4